Citation Nr: 1438497	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a prostate disorder.
 
3.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for fecal incontinence, including as secondary to diabetes mellitus.
 
5.  Entitlement to service connection for urinary incontinence, including as secondary to diabetes mellitus.
 
6.  Entitlement to service connection for a kidney disorder, including as secondary to diabetes mellitus.
 
7.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

8.  Entitlement to an initial compensable disability rating for erectile dysfunction.

9.  Entitlement to an initial compensable disability rating for cataracts.  

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
 
11.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.
 
12.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.
 
13.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.
 
14.  Entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the right lower extremity, claimed as circulatory problems.
 
15.  Entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the left lower extremity, claimed as circulatory problems.
 
16.  Entitlement to an initial compensable disability rating for residual scars due to multiple sebaceous cysts on the scrotum.
 
17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1968 to May 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in St. Petersburg, Florida, which forwarded his appeal to the Board.

In November 2011, the Board remanded this claim for additional development.  Concerning all claims currently on appeal, with the exception of the claims for service connection for a prostate disorder and urinary incontinence, and entitlement to a TDIU, all requested actions have been completed.  

The Board notes that the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities were remanded in November 2011.  In a January 2013 rating decision, the RO granted service connection for these disabilities and assigned initial disability ratings of 10 percent.  As will be explained below, when rating diabetes mellitus, all manifestations are considered.  As such, the Board has included these issues on the cover sheet in order to provide a complete review of the Veteran's diabetes and its manifestations.  

The issue of entitlement to service connection for a prostate disorder and urinary incontinence, entitlement to a separate compensable rating for erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Korea in a unit determined to have operated in an area in or near the Korean DMZ and during a time period during which the presumption of exposure to Agent Orange is applicable; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  The preponderance of the evidence of record fails to relate a stomach disorder to service.   

3.  The preponderance of the evidence of record shows that hypertension is not related to service, there is no evidence of hypertension within one year of service separation, and hypertension was not caused or aggravated by a service-connected disability. 

4.  The preponderance of the evidence of record shows that fecal incontinence is not related to service, and was not caused or aggravated by a service-connected disability. 

5.  The preponderance of the evidence of record shows that kidney stones are not related to service, and were not caused or aggravated by a service-connected disability. 

6.  The preponderance of the evidence shows that the Veteran's diabetes mellitus has been manifested by the need for medication but does not result in regulation of activities. 

7.  The preponderance of the evidence shows that the Veteran's cataracts do not demonstrate corrected visual acuity of one eye of less than 20/40 or worse.

8.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity results in neuritis analogous to no more than mild incomplete paralysis of the sciatic nerve.

9.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity results in neuritis analogous to no more than mild incomplete paralysis of the sciatic nerve.

10.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the right upper extremity results in no more than mild incomplete paralysis of the median nerve.  

11.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the left upper extremity results in no more than mild incomplete paralysis of the median nerve.  

12.  The preponderance of the evidence shows the Veteran's peripheral vascular disease of the right lower extremity was not manifested by claudication or an abnormal ankle/brachial index; or, by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

13.  The preponderance of the evidence shows the Veteran's peripheral vascular disease of the left lower extremity was not manifested by claudication or an abnormal ankle/brachial index; or, persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

14.  The Veteran's residuals scars due to multiple sebaceous cysts on the scrotum is not manifested by one or two scars that are unstable or painful; deep and nonlinear covering at least 6 square inches; or, superficial and nonlinear covering an area of 144 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Hypertension was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

3.  Fecal incontinence was not incurred in or aggravated by active service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Kidney stones were not incurred in or aggravated by active service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2013). 

6.  The criteria for a separate initial compensable rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6013, 6027, 6066 (2013).

7.  The criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8620 (2013).

8.  The criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8620 (2013).

9.  The criteria for a disability rating in excess of 10 percent for right upper extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2013).

10.  The criteria for a disability rating in excess of 10 percent for left upper extremity peripheral neuropathy due to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2013).

11.  The criteria for an initial compensable rating for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114, 7121 (2013).

12.  The criteria for an initial compensable rating for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114, 7121 (2013). 

13.  The criteria for an initial compensable disability rating for residuals scars due to multiple sebaceous cysts on the scrotum have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in April and June 2009 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In fact, pursuant to the Board's November 2011 remand directives, additional VA and private treatment records were requested and obtained. 

Additionally, the Veteran was afforded VA examinations in May, June, July, and December 2009, January 2010, and March, April, and October 2012.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Neither the Veteran nor his representative has alleged that his service-connected disabilities have worsened in severity since the October 2012 VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating and service connection claims and no further examinations are necessary.  Further, in obtaining the most recent October 2012 VA compensation examinations, the Board is also satisfied that there has been compliance with its November 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Further, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

Relevant to the Veteran's appeal, note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id. 

As to presumptive service connection due to herbicide or Agent Orange exposure, the Veteran's SPRs confirm he served in Korea for the period of April 1969 to May 1970, within the time period outlined above to which the presumption of herbicide exposure is applicable.  Therefore, the Veteran is presumed to have been exposed to herbicides as a result of his service in Korea.  C.F.R. § 3.307(a)(6)(iv).

However, the disorders discussed below-gastritis and lactose intolerance, hypertension, kidney stones, and fecal incontinence-are not listed as disease associated with exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claims still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis or secondary service connection basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

The Board notes that records from the SSA show the Veteran is in receipt of disability benefits for cardiomyopathy, which is not currently a claim before the Board.  The only disability referenced in the medical evidence considered for SSA benefits was hypertension.  However, the records merely show the Veteran's diagnosis of hypertension and treatment for the disorder, both facts which the Board is not disputing.  

As an initial matter, the VA and private treatment records, along with the several VA examinations, note the Veteran is currently diagnosed with the following conditions:  gastritis and lactose intolerance, hypertension, kidney stones, and fecal incontinence.  Therefore, the dispositions of these matters turn on whether the Veteran's disabilities are in any way related to service or any event of service.

      Stomach Disorder

Concerning first the Veteran's claim for a stomach disorder, STRs show treatment for diarrhea and other gastrointestinal symptomatology such as stomach cramps, on three separate occasions on March 1969, September 1969, and February 1970 during service.  There was no additional treatment in service, and no specific diagnoses were provided.  

Post-service, the earliest VA and private treatment records show the Veteran did not receive treatment for gastritis until 2006, approximately 36 years after his separation from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

There are no etiological opinions contained in either the VA or private treatment records that indicate the Veteran's gastritis may be attributable to his military service.  A May 2010 private treatment record from Dr. Batalla noted the Veteran was "affected by Agent Orange in Korea," and states he has gastritis, for which he takes Prilosec.  The Board does not dispute the Veteran's exposure to Agent Orange, however, as noted above, gastritis is not listed among the diseases associated with exposure to Agent Orange.  Moreover, Dr. Batalla does not provide an etiological opinion as to the cause of the Veteran's diagnosed gastritis. 

The Board notes that the Veteran also has a diagnosis of gastroesophageal disorder (GERD) beginning in 2001.  However, this claim was previously denied by the Board in 2011 and, as such, will not be discussed in the context of this claim.  

The Veteran initially underwent a VA examination in May 2009, but the only disorder identified by the examiner was GERD and, as such, is not relevant to this claim.  

Pursuant to the Board's November 2011 remand directives, the Veteran was scheduled for a VA examination in October 2012 to determine the nature and etiology of his stomach disorder.  During the examination, the VA examiner diagnosed the Veteran's stomach problems as lactose intolerance.  The VA examiner specifically found that the in-service treatment was the result of flu-like symptoms and resolved with no evidence of chronicity.  Further, the Veteran's current stomach problems are due to food intolerance.  As such, his claimed stomach disorder is not due to or a result of his military service.  There are no contradictory medical opinions of record attributing the Veteran's claimed stomach disorder to his military service.  

The Veteran maintains that the stomach disorder, diagnosed as gastritis and lactose intolerance, is related to service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of gastritis or lactose intolerance, falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.

      Hypertension

The Veteran contends that his hypertension is either directly due to his military service, or secondarily by way of his service-connected diabetes mellitus.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran's STRs are silent regarding a diagnosis of hypertension during his military service.  However, his STRs do show two complaints of chest pain in 1969.  He was subsequently diagnosed with hyperventilation syndrome in service.  X-rays taken during service failed to indicate any cardiac disorders and the Veteran's blood pressure was within normal limits.  

VA and private treatment records note he was first diagnosed with hypertension in 1997 and has received treatment for hypertension since that time.  These records do not contain any etiological opinions attributing the Veteran's diagnosed hypertension to his military service or to his service-connected diabetes mellitus.  Again, the May 2010 statement from Dr. Batalla lists high blood pressure among the disorders for which the Veteran has been receiving treatment.  However, Dr. Batalla does not provide an opinion as to the etiology of the Veteran's hypertension.  Instead, he merely states that the Veteran is suffering from this disease.  

Further, there is no medical evidence of hypertension in the year after the Veteran's period of service, or for many years thereafter.  As noted, the first post-service evidence of hypertension, or elevated blood pressure readings, was not until 1997, many years after the Veteran's period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was scheduled for a VA examination in May 2009 concerning this claim for service connection.  The VA examiner noted the Veteran's reports of chest pain beginning in 2001 and his previous treatment for a cardiac catheterization that same year.  Following a review of the claims file, a physical examination, and an interview of the Veteran, the examiner determined that the diagnosed hypertension was not caused by or a result of the Veteran's military service.  As rationale, the examiner noted the two isolated episodes of chest pain during service and the corresponding normal x-rays and blood pressure readings.  Concerning the in-service diagnosis of hyperventilation syndrome, the examiner stated it was highly unlikely this was related to the coronary artery disease diagnosed 30 years later in 2001.  The examiner ultimately determined the Veteran's current coronary artery disease and hypertensive heart disease were more likely related to multiple risk factors of age, morbid obesity, chronic smoking, and chronic hypertension.  

In July 2009, the Veteran was again examined by VA to determine the nature and etiology of his diagnosed hypertension.  The examiner ultimately concluded that the hypertension was not caused by or a result of the service-connected diabetes mellitus because there was no micro albuminuria present.  No comment as to whether the Veteran's diabetes mellitus may have aggravated his hypertension was provided.  

In November 2011, the Board remanded this claim to obtain an additional medical opinion specifically concerning whether the Veteran's hypertension may be aggravated by his service-connected diabetes mellitus.  

In April 2012, an addendum opinion was obtained from the VA examiner who conducted the May 2009 examination.  It was noted the claims file was not available for review but the examiner felt it was unnecessary to provide the requested opinion.  She stated that hypertensive heart disease is less likely than not caused or related to a diagnosis of coronary artery disease.  She stated that hypertensive heart disease occurs because of chronic high blood pressure, which includes a thickening of the heart muscle.  No comment as to whether the diagnosed hypertension is due to either the Veteran's military service directly, or secondarily by way of his diabetes mellitus, was provided.  

In October 2012, the Veteran was again scheduled for a VA examination.  The examiner noted the claims file was reviewed and a physical examination of the Veteran conducted.  During the examination, it was noted the Veteran suffered from kidney stones for the past 5 years but did not require medication for this condition.  There was no evidence of renal failure.  The examiner ultimately concluded the Veteran's hypertension was not aggravated by his diabetes mellitus.  As rationale for this unfavorable opinion, the examiner noted the Veteran was treated for hypertension long before the onset of diabetes.  Further, the Veteran's blood pressure has been well controlled.  

The Board finds the medical opinions offered by the May 2009, July 2009, and October 2012 VA examiners, collectively, are probative and supported by sufficient rationale.  More importantly, however, there are no contradictory opinions of record.  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, both the July 2009 and the October 2012 VA examiners specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's hypertension and his service-connected diabetes mellitus and offered sufficient rationale for these opinions.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

Finally, the Board has considered the Veteran's and other lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with this disorder and in what order he received his diagnoses of diabetes and hypertension, although he has never argued that diabetes predated his hypertension diagnosis.  Further, lay witnesses are also competent to report when they learned he was diagnosed with this disorder, or to any identifiable symptoms.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of diabetes, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the preponderance of the evidence shows that the Veteran's hypertension is not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

      Fecal Incontinence 

The Veteran seeks service connection for fecal incontinence, which he states is due to his military service, or secondarily by way of his service-connected diabetes mellitus.  

The Veteran's STRs show there were gastrointestinal symptoms noted during service, such as diarrhea and stomach cramps in September 1969 and February 1970.  However, there was no evidence of complaints of, or treatment for, fecal incontinence or symptomatology thereof.  

Post-service, the Veteran's private and VA treatment records do not indicate he ever sought treatment for fecal incontinence.  In fact, the Veteran only first mentioned fecal incontinence during his July 2009 VA examination.  

During this July 2009 VA examination, a diagnosis of fecal incontinence was provided per the Veteran's report, with a date of onset of 1970.  Following a review of the claims file and a physical examination of the Veteran, the examiner concluded the Veteran's fecal incontinence was not due to or a result of his diabetes mellitus.  By way of rationale, the examiner stated that the Veteran's sphincter tone was normal.  

In October 2012, pursuant to the Board's November 2011 remand directives, the Veteran was again reexamined.  The examiner again indicated the Veteran's sphincter tone and reflex were normal.  Therefore, VA examiner specifically found that the in-service diarrhea was due to acute flu like infection which resolved with no chronicity.  Further, the Veteran's current symptoms of diarrhea with urgency are due to intolerance of certain food products and not aggravated by his diabetes mellitus.  As such, his claimed fecal incontinence is not due to or a result of or aggravated by his diabetes mellitus or his military service.  There are no contradictory medical opinions of record attributing the Veteran's claimed fecal incontinence to his military service.  

As for whether the Veteran's claimed fecal incontinence is due to, caused or aggravated by his service-connected diabetes mellitus, the October 2012 VA examiner specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's claimed fecal incontinence and his service-connected diabetes mellitus, and offered this opinion with supported rationale.  Therefore, entitlement to service connection on a secondary basis is not established.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran maintains that the condition is related to service, or to his diabetes mellitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of fecal incontinence falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.

	Kidney Stones

The Veteran seeks service connection for kidney stones, which he states is due to his military service, or secondarily by way of his service-connected diabetes mellitus.  

The Veteran's STRs show there was no evidence of kidney stones noted during service.  Moreover, there was no evidence of complaints of, or treatment for, kidney stones or any symptomatology thereof.

Post-service, the Veteran's private and VA treatment records first note a diagnosis of kidney stones in January 1998, approximately 28 years following his separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was initially examined in July 2009 in connection with his claim for diabetes.  At that time, the examiner determined there were no current kidney disorders attributable to the Veteran's diabetes.   

In January 2010, the Veteran was specifically examined to determine whether he currently suffers from a kidney disorder.  During this examination, it was noted that the July 2009 VA examination indicated elevated microalbuminaria and creatine but not establish a diagnosis.  This examination failed to establish a diagnosis of diabetic nephropathy because the Veteran's microalbumin levels were not greater than 30.  As such, the examiner did not provide a diagnosis and, consequently, no etiological opinion.  

A May 2010 statement from the Veteran's private physician, Dr. Batalla, indicates the Veteran suffers from kidney problems caused by adverse advancement of diabetes mellitus, which is getting worse.  However, Dr. Batalla does not provide a rationale for this conclusory statement that the Veteran's kidney problems are getting worse.   

In October 2012, pursuant to the Board's November 2011 remand directives, the Veteran was again reexamined.  The October 2012 VA examiner also determined that the Veteran does not have diabetic nephropathy that is due to his service-connected diabetes.  A diagnosis of nephrolithiasis was given, but the examiner opined that kidney stones are not due to or aggravated by the Veteran's diabetes mellitus.  As rationale for this unfavorable opinion, the examiner stated there is no evidence that diabetes mellitus can cause or aggravate kidney stones per medical literature or textbooks.  Additionally, the was no evidence of renal insufficiency due to diabetes mellitus as the Veteran has normal serum creatinine and normal spot urine for microalbumin.  Therefore, this VA examiner specifically determined there is no medical evidence of a nexus (i.e., link) between kidney stones and his service-connected diabetes mellitus, and offered this opinion with supported rationale.  Therefore, entitlement to service connection on a secondary basis is not established.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As stated, the October 2012 VA examiner determined the Veteran's kidney disorder is not attributable to his military service, on all theories of entitlement.  Therefore, this VA examiner's opinions and the medical rationale of the opinions are where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

For these reasons, the Board finds that the October 2012 VA examiner's opinion is more probative than the May 2010 conclusory statements from Dr. Batalla.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Dr. Batalla provided no rationale for his opinion that the Veteran's kidney disorder was caused by advancement of his diabetes mellitus, which was getting worse.  Further, there is no indication Dr. Batalla reviewed the entirety of the Veteran's claims file in rendering his conclusory statement.  Thus, this opinion carries little, if any, weight.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Based on the findings of the October 2012 VA examiner, there is no competent and credible medical evidence of a nexus (i.e., link) between the Veteran's kidney disorder and his military service, such that service connection may be established.  Indeed, the only evidence to suggest this disability may be related to service comes from the Veteran's unsubstantiated assertions.  He has not shown himself to have the expertise to offer any probative opinions on a subject as technical as the cause of kidney stones, and therefore, any such contention is not accorded any probative value.  

The Veteran maintains that the condition is related to service, or to his diabetes mellitus.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of kidney stones falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.

III.  Higher Rating Claims

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Again, the Board is aware the Veteran is in receipt of SSA disability benefits for cardiomyopathy.  The records associated with the claims file obtained from SSA do not discuss the treatment or severity of his diabetes or any associated manifestations, or his skin disability.  

Concerning the Veteran's claim for an increased rating for his diabetes, the Board notes the Veteran is already separately service-connected for bilateral peripheral vascular disease of the lower extremities, and bilateral peripheral neuropathy of the upper and lower extremities.  Specifically, he was granted service connection for bilateral peripheral neuropathy of the upper extremities in a January 2013 rating decision during the course of this appeal.  The Veteran is also in receipt of a noncompensable disability rating for cataracts, secondary to his diabetes mellitus.  There is no evidence of any additional separately compensable complications of the Veteran's diabetes.  The issues of entitlement to higher ratings for each of the associated disabilities are addressed below.

      Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is rated at 20 percent by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  

38 C.F.R. § 4.120, Diagnostic Code 7913.

The Veteran was afforded a VA examination in July 2009 in connection with his initial claim of entitlement to service connection for diabetes mellitus.  The evidence showed no ketoacidosis or hypoglycemic reactions, or hospitalizations for ketoacidosis or hypoglycemic reactions.  He was noted to be taking an oral hypoglycemic, but there were no restrictions in his diet or activities due to diabetes.  

The Veteran was afforded another VA examination in October 2012 in accordance with the Board's November 2011 remand directives.  The examiner noted the Veteran was prescribed one insulin injection a day, and he was seen less than 2 times per month for diabetic care.  In addition, the Veteran's activities were not restricted.  The evidence showed no ketoacidosis or hypoglycemic reactions, or hospitalizations for ketoacidosis or hypoglycemic reactions.  He denied all other diabetic symptoms and there were no conditions noted to be associated with this disease, aside from those previously identified above.  

Also of record are the Veteran's VA and private treatment records.  These extensive records show his diabetes is well documented, but there is no indication of additional mediations aside from the oral hypoglycemic and the eventual prescription of one insulin injection.  A VA treatment record dated from October 2009 show the Veteran's diabetes to be uncontrolled.  As such, he was started on glucovance and referred to a nutritionist.  However, neither the VA nor the private treatment records show evidence of restricted activities as a result of his diabetes. 

Based on the objective medical evidence of record, a disability rating in excess of 20 percent for diabetes mellitus is not warranted.  What distinguishes the schedular criteria for the current 20 percent rating for diabetes from those for the next higher 40 percent rating is the requirement of insulin, restricted diet, and regulation of activities.  The Board further notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).   In this case, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  

	Cataracts 

In a January 2013 rating decision, the RO determined that the Veteran suffers from cataracts as a symptom of his diabetes.  

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c). 

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The July 2009 VA examination specifically found there was no current diagnosis of a visual impairment associated with his diabetes mellitus.  

VA treatment records dated from 2011 indicate a finding of cataracts and suspected glaucoma.  However, no findings pertaining to impairment of visual acuity or visual fields are noted in either the Veteran's private or VA treatment records for the entirety of the appeal.  

Therefore, the only relevant evidence pertaining to the severity of the Veteran's cataracts, associated with his diabetes mellitus, are the findings of the October 2012 VA examination.  

During the October 2012 examination, the examiner provided a diagnosis of mild cataracts.  The examiner specifically found the Veteran did not have diabetic retinopathy or any other diabetic related ocular findings.  It was noted the Veteran is being followed to be sure he does not develop glaucoma in the future, but he does not currently have a diagnosis.  Upon physical examination, the examiner reported corrected vision for the right and left eyes as 20/40 or better 20/20, for both distance and near.  Pupils were found to be round and reactive to light.  There was no indication of anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  Astigmatism and diplopia were not found.  Further, there was no evidence of a visual field defect.  The examiner concluded there was no decrease in either visual acuity or visual impairment for either eye.  

Therefore, based on this evidence of record, the Board finds no basis for the assignment of a separate compensable rating for the Veteran's cataracts associated with his diabetes mellitus.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Further, the October 2012 VA examiner determined that diplopia (e.g. impaired muscle function) was not present and there is no evidence to the contrary in the available VA and private treatment records.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Therefore, a separate compensable disability rating for cataracts associated with diabetes mellitus is not warranted under any applicable diagnostic code.

	Bilateral Lower Extremity Peripheral Neuropathy 

The Board also notes that the Veteran has been service connected for peripheral neuropathy of the lower extremities, rated at 10 percent, bilaterally.  Pursuant to the July 2009 VA examination, it was determined that the Veteran's peripheral neuropathy is a symptom of his diabetes mellitus.  Therefore, a higher rating for that separate manifestation of diabetes mellitus must also be considered in a claim of increased rating for diabetes mellitus. 

The Veteran's peripheral neuropathy of the lower extremities is rated under Diagnostic Code 8620 for neuritis of the sciatic nerve.  Under that regulation, mild neuritis with incomplete paralysis warrants a 10 percent rating, moderate neuritis with incomplete paralysis warrants a 20 percent rating, moderately severe neuritis with incomplete paralysis warrants a 40 percent rating and severe neuritis with incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost warrants an 80 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

During the July 2009 VA examination, the Veteran complained of loss of sensation in his hands and feet.  Upon physical examination, temperature, color, dorsalis pedis pulse, and posterior tibial pulse were normal.  There was also no indication of muscle atrophy.  There was a finding of decreased vibration at the mild level, bilaterally.  

Pursuant to the Board's November 2011 remand directives, the Veteran was again scheduled for a VA examination in October 2012 to reassess the severity of his bilateral lower extremity neuropathy.  During the examination, the examiner determined he had mild numbness in both lower extremities.  His strength was noted as 5/5 in the knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion ranges.  Deep tendon reflexes were normal.  Light touch testing and vibration sensation were normal.  The examiner found no muscle atrophy or trophic changes.  Based on these findings, the examiner provided a diagnosis of mild incomplete paralysis of the sciatic nerve for both the right and left lower extremities.  

The Veteran's VA and private treatment records from numerous providers show that he consistently complained of pain in his lower extremities.  The findings of the VA and private treatment records mirror his statements to the VA examiners as discussed above.  

The Board has also considered the Veteran's lay statements that his bilateral lower extremity peripheral neuropathy is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral lower extremity peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  They have expertise in evaluating peripheral neuropathy.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that the manifestations of his bilateral lower extremity peripheral neuropathy do not warrant ratings higher than 10 percent for either extremity.  As such, there is no basis to stage this claim, and the Board finds that the preponderance of the evidence is against the claim.  

      Bilateral Upper Extremity Peripheral Neuropathy

The Veteran has similarly established service connection for peripheral neuropathy of the upper extremities as a result of his diabetes mellitus, rated at 10 percent, bilaterally, effective from April 28, 2009.  

The Veteran's peripheral neuropathy of the bilateral upper extremities is currently evaluated as 10 percent disabling under Diagnostic Code 8515, which provides the rating criteria for paralysis of the median nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8515 (2013). 

The October 2012 VA examination shows that the Veteran's right upper extremity is his major extremity, as he is right handed.  Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremities.  For the major extremity, a 30 percent disability rating is assigned for moderate incomplete paralysis; a 50 percent rating is assigned for severe incomplete paralysis; and, a 70 percent rating is assigned for complete paralysis.  For the minor extremity, a 20 percent disability rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for severe incomplete paralysis; and, a 60 percent rating is assigned for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

Here, the July 2009 VA examiner noted the Veteran's complaints of loss of sensation in his hands and feet.  Upon physical examination, temperature, color, and radial pulses were normal, bilaterally.  There was also no indication of muscle atrophy.  An unspecified diagnosis of peripheral neuropathy was provided, and the RO only established service connection for the lower extremities.  

Pursuant to the Board's November 2011 remand directives, the Veteran was again scheduled for a VA examination in October 2012 to determine whether he suffers from bilaterally peripheral neuropathy of the upper extremities.  During the examination, the examiner determined he had mild parasthesias and/ or dysesthesias in both upper extremities.  His strength was noted as 5/5 in the elbow flexion and extension, wrist flexion and extension, grip, and pinch.  Deep tendon reflexes were normal.  Light touch testing and vibration sensation were normal.  The examiner found no muscle atrophy or trophic changes.  Based on these findings, the examiner provided a diagnosis of mild incomplete paralysis of the median nerve for both the right and left upper extremities.  

As a result of this VA examination, the RO granted service connection for bilateral peripheral neuropathy of the upper extremities and assigned initial ratings of 10 percent.  

The Veteran's VA and private treatment records mirror his statements to the VA examiners as discussed above concerning any loss of sensation in the upper extremities.   

The Board has also considered the Veteran's lay statements that his bilateral upper extremity peripheral neuropathy is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's upper extremity peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  They have expertise in evaluating peripheral neuropathy.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that the manifestations of his bilateral upper extremity peripheral neuropathy do not warrant ratings higher than 10 percent for either extremity.  As such, there is no basis to stage this claim, and the Board finds that the preponderance of the evidence is against the claim.  

      Bilateral Lower Extremity Peripheral Vascular Disease

The Veteran has also established his entitlement to service connection for peripheral vascular disease of the bilateral lower extremities as a result of his diabetes mellitus, currently rated at 10 percent, effective from April 28, 2009.  He seeks higher ratings for these disabilities. 

The Veteran's peripheral vascular disease is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114-7121.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Pursuant to Diagnostic Code 7114, a 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114, Note 1.  

Pursuant to Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  

For both Diagnostic Codes 7114 and 7121, a note directs that these ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.

In the July 2009 VA examination, the Veteran was diagnosed with peripheral vascular disease of the lower extremities, claimed as circulatory problems, based on his reports of ankle swelling, pain, numbness, and parasthesia in the legs since 1994.  There was no noted history for vascular trauma or neoplasms, arteriosclerosis obliterans, thromboangitis obliterans, arteriovenous fistula, varicose veins, post-phlebotic syndrome, erythromelagia, angioneurotic edema, or Raynaud's phenomenon.  Upon physical examination, edema of the lower extremities was noted, and stasis pigmentation or eczema of the legs.  The ankle/ bronchial index (ABI) was 1.1, bilaterally.  There was no evidence of thrombus formation, but irregular cardiac rhythms were identified for both the right and left legs.  

The Veteran was reexamined in October 2012 pursuant to the Board's November 2011 remand directives.  At that time, the examiner confirmed a diagnosis of post-phlebitis syndrome of the bilateral lower extremities.  The examiner also identified intermittent edema of the bilateral lower extremities.  Ultimately, the examiner determined there was no evidence of varicose veins or status dermatitis.  There was evidence of bilateral swelling of the legs due to obesity and non-compliance with diet.  As a result, this examiner concluded that ABI was not required.  Further, the examiner stated that phlebitis is a vein condition, as opposed to an artery condition, that does not need an ABI finding.  The examiner also concluded there was no functional impact as a result of the Veteran's vascular disorders.  

VA and private treatment records for the entire period on appeal reflect the Veteran's reports of swelling in his legs.  However, there are no clinical findings contained in these treatment records to support the assignment of higher initial ratings.  

Given the foregoing, the Board finds that the Veteran's peripheral vascular disease of the bilateral lower extremities would warrant a noncompensable evaluation.  The objective evidence of record does not indicate claudication on walking more than 100 yards and either diminished peripheral pulses or ABI of 0.9 or less.  In fact, the Veteran's ABI was noted to be 1.1, bilaterally in July 2009.  The October 2012 VA examiner ultimately determined the Veteran did not even suffer from an artery disorder.  Therefore, pursuant to Diagnostic Code 7114, these findings would result in a noncompensable evaluation.  

Additionally, the evidence reasonably supports finding that the criteria for a 10 percent rating for each lower extremity are met under Diagnostic Code 7121.  This rating contemplates intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  The Veteran has shown lower extremity symptoms throughout the period appear well contemplated by the manifestations listed in the 10 percent criteria (for each lower extremity).  The Board finds that a rating in excess of 10 percent is not warranted for either lower extremity.  The next higher rating of 20 percent contemplates persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The Veteran's lower extremity edema is to be only intermittent, which is consistent with a 10 percent rating for each extremity.  Further, the October 2012 VA examination report reflects that although the examiner accepted that there was a demonstrated history of peripheral edema, the examiner determined that there was no functional impact nor any current clinical findings associated with the history of edema.  Accordingly, the Board finds that the Veteran's peripheral edema of each leg most nearly approximate the level of disability contemplated by the currently assigned 10 percent rating and does not manifest in the level of disability warranting a 20 percent rating. 

The Board has also considered the Veteran's contentions that his bilateral lower extremity peripheral vascular disease is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral lower extremity peripheral vascular disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  They have expertise in evaluating peripheral vascular disease.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

      Skin Disorder 

The Veteran's service-connected residuals scars due to multiple sebaceous cysts on the scrotum are rated as noncompensable under Diagnostic Codes 7804 for scars that are unstable or painful.  

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claim was received in March 2009 and the revised criteria are applicable. 

Diagnostic Code 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim. 

Pursuant to Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Diagnostic Code 7803, pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated at 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2013).  The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 through 7805), depending upon the predominant disability.  

The Board notes the RO assigned a noncompensable evaluation for the residuals of scars because the Veteran's service treatment records indicated he underwent an operation on his scrotum for multiple sebaceous cysts in 1970.  

The June 2009 VA examination revealed a normal scrotum.  No findings specific to scars on the scrotum were indicated. 

In March 2012, pursuant to the Board's November 2011 remand directives, the Veteran was examined to determine the current nature and severity of this disorder.  Upon examination, the Veteran's scars were not found to be painful, unstable, or due to burns.  The scars did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or other symptoms.  The examiner found the scar was 7 cm, located on the mid-scrotum, with no depression or indention, no masses, and non-tender.  

An August 2012 private treatment record from Dr. Batalla noted the Veteran's reports of itching and a rash in his scrotum area.  The Veteran reported that the rash is worse in the summer season.  Dr. Batalla also provided a diagnosis of eczema of the scrotum.  A hydrocortisone cream was prescribed.  

The Veteran was reexamined in October 2012.  Again, the VA examiner determined the scars were not painful, unstable, and did not result in limitation of motion.  The examiner noted there were three scars on the bottom of the scrotum.  They were each superficial, non-tender to touch, and 1 cm by 0.2 cm each.  

The Board finds that the Veteran is not entitled to a compensable evaluation under Diagnostic Codes 7801 or 7802 as his three scars were each determined to be 1 cm. by 0.2 cm.  These measurements do not meet the minimum requirement of totaling an area or areas of at least 39 square cm.  

Additionally, a compensable disability rating under Diagnostic Code 7804 is not available as the scars are not shown to be painful or unstable.  He has complained of itching in the summer season, but there is no indication of pain in the scrotum.  He has not alleged any unstable skin symptoms.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for a painful scar or unstable scar under Diagnostic Code 7804.

Similarly, the Board finds that the Veteran is not entitled to a compensable rating for a painful scar under Diagnostic Code 7805 for the same reasons.

Finally, a compensable rating pursuant to Diagnostic Code 7806 for eczema is not available as there is no indication the diagnosed eczema covers at least 5 percent of the Veteran's total body, or requires the use of intermittent systemic therapy or immunosuppressive drugs.  

In the instant case, the evidence does not show that the Veteran meets the criteria for a compensable rating pursuant to any Diagnostic Code at any time during the appeal period.  

In so finding that the Veteran does not meet the criteria for a compensable disability rating, the Board is cognizant of the allegations of the Veteran and others, regarding his complaints of itching.  However, the Board places greater probative weight to the findings of the VA examiners who have greater expertise and training than the Veteran and any other lay witness in evaluating the aspects of disability to attribute to a scar disability.  These examiner opinions of no residual disability other than the visible scars greatly outweigh the Veteran's own belief as to the severity of his.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disabilities for diabetes mellitus with cataracts, bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral vascular disease, and residual scars on the scrotum.  The manifestations associated with the disabilities are contemplated in the applicable rating criteria.  Moreover, neither he nor his representative has sought collective extraschedular consideration.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for a stomach disorder is denied.

Service connection for hypertension is denied. 

Service connection for fecal incontinence is denied.

Service connection for a kidney disorder is denied.  

An initial disability rating in excess of 20 percent for diabetes mellitus is denied.  

An initial compensable disability rating for cataracts is denied.  

An initial disability rating in excess of 10 percent for bilateral peripheral neuropathy of the upper extremities is denied.

An initial disability rating in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities is denied.

An initial disability rating in excess of 10 percent for bilateral peripheral vascular disease of the lower extremities is denied.  

An initial compensable disability rating for residual scar due to sebaceous cysts on the scrotum is denied. 


REMAND

In November 2011, the Board previously remanded the claims concerning urinary incontinence, a prostate disorder, and erectile dysfunction for additional development and consideration.

Specifically, concerning the Veteran's urinary incontinence, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed urinary incontinence, including whether any such disorder is the result of, or was aggravated by, his service-connected diabetes mellitus and other service-connected disabilities.  

In October 2012, the Veteran was schedule for a VA examination.  However, the VA examiner opined that the Veteran's diagnosed urinary frequency and incontinence was less likely as not caused by or a result of the Veteran's diagnosed prostatitis.  There was no comment provided concerning the Veteran's service-connected diabetes mellitus.  Moreover, the examiner failed to provide a comment on whether the Veteran's urinary frequency and incontinence was aggravated by a service connected disability.  Therefore, the Board finds this examination is inadequate for rating purposes and additional comment is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Concerning the Veteran's claim for a prostate disorder, the Board also remanded this claim for a VA examination to determine whether the Veteran currently suffers from a prostate disorder and, if so, whether it is attributable to his military service.  In this regard, the Board noted that VA treatment records associated with the claims file following the June 2009 examination show the Veteran has an enlarged prostate and benign localized hyperplasia of the prostate with urinary obstruction.  Moreover, during service in September 1969 and November 1969, the Veteran complained of, and was treated for, symptoms that may be associated with a prostate disorder, and was provided a diagnostic impression of prostatitis, which was not discussed by the VA examiner.

The October 2012 VA examination determined the Veteran's prostate was normal.  The VA examiner stated that the Veteran's prostate did not show any signs of prostatitis or enlargement.  However, no comment was provided concerning the Veteran's in-service treatment and diagnosis of prostatitis.  Further, the VA examiner did not comment on the post-service VA treatment records that provided diagnoses of benign localized hyperplasia of the prostate with urinary obstruction.  Therefore, additional comment is required to determine whether there is a current prostate disorder that is attributable to the Veteran's military service.  Barr, 21 Vet. App. at 312.  

Concerning whether the Veteran is entitled to a separate compensable rating for erectile dysfunction, the Board notes the July 2009 VA examiner determined that the Veteran suffers from erectile dysfunction as a symptom of his diabetes.  The examiner also noted that vaginal penetration was not possible.  No comment as to whether there was evidence of deviation or deformity.  

In October 2012, the VA examiner noted the Veteran was unable to achieve an erection sufficient for penetration or ejaculation with or without the use of medication.  In addition, a physical examination of the Veteran revealed an abnormal penis, as indicated by the VA examiner.  However, clarification is required to determine whether the examiner's designation as abnormal was intended to mean deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with any questions regarding his entitlement to service connection for urinary incontinence and a prostate disorder, and entitlement to a separate compensable rating for erectile dysfunction, as determinations regarding g these disabilities may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters regarding the Veteran's claims for service connection have been resolved.

The issue of entitlement to TDIU was on appeal at the time of the November 2011 2012 Board remand.  While in remand status, the RO assigned an initial 100 percent rating for the Veteran's heart disability, effective March 30, 2009, and based on other conditions separately evaluated as 60 percent disabling, granted special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s),  effective April 28, 2009.  Because a total rating is in effect for a service-connected disorder and SMC  has been awarded at the housebound rate, the TDIU issue is moot from April 28, 2009.  See See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229  -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375  (1999)). As a total rating and SMC at the housebound rate is not in effect prior to April 30, 2009, the TDIU issue remains on appeal.

Finally, on remand, any additional relevant VA or private treatment records not currently associated with the claims file must be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3); See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records pertaining to the disabilities currently on appeal dating from April 2013 to the present. 

2.  Obtain an addendum opinion from the VA examiner who conducted the October 2012 examination concerning the Veteran's claimed disorder of urinary incontinence.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment. 

The examiner is asked to provide the following opinions:

(a) Is the Veteran's current urinary incontinence at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(b) Alternatively, if the VA examiner finds that the Veteran's urinary incontinence is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's diabetes mellitus is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus? 

(c) Or is it at least as likely as not that the Veteran's urinary incontinence was incurred in service?  In making this determination, the examiner is asked to consider the Veteran's service treatment records showing in-service treatment for urges to urinate frequently in September 1969 and November 1969.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed urinary incontinence.  The rationale for any opinion offered should be provided.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

3.  Obtain an addendum opinion from the VA examiner who conducted the October 2012 examination concerning the Veteran's claimed prostate disorder.  The claims file must be made available for review of his pertinent medical history. 

The examiner is asked to indicate whether the Veteran currently has a prostate disorder, including prostatitis, enlarged prostate, or benign localized hyperplasia of the prostate with urinary obstruction, and if so, whether it is at least as likely as not any such prostate disorder was caused or aggravated by the Veteran's active military service.  In making this determination, the examiner's attention is directed to the Veteran's service treatment records showing treatment for urges for frequent urination in September 1969 and November 1969, and a noted diagnostic impression of prostatitis in September 1969.  The examiner is asked to comment on these in-service findings in rendering an opinion.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  Obtain an addendum opinion from the examiner who conducted the October 2012 examination concerning the Veteran's erectile dysfunction.  The examiner is asked to clarify whether the designation of the Veteran's penis as abnormal was intended to mean deformity as contemplated by Diagnostic Code 7522.  

5.  Then readujdicate the appeal, including entitlement to a TDIU.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC).  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

	
Department of Veterans Affairs


